Title: From Benjamin Franklin to Isaac Norris, 22 November 1760
From: Franklin, Benjamin
To: Norris, Isaac


          
            [November 22, 1760]
          
          The Share allotted by the Lords of the Treasury to Pensylvania and the Lower Counties, of the Parliamentary Grant for 1758, was £29,993. The Rule their Lordships follow’d in the Division of the £200,000 was, to proportion the Sums for each Colony according to the Number of effective Men each had in the Field. These Numbers they took from Gen. Abercromby’s Report. By that Report it appear’d that Pensylvania had 2446 and the Lower Counties 281 in all 2727 Men; for which the Allowance was £29,993, as above. This Sum divided by the same Rule between Pensylvania and the Lower Counties, was
          
            
              For Pensylvania
              
              
              
              £26,902
              8
              0
            
            
              For the Lower Counties
              
              
              
              3,090
              12
              0
            
            
              
              
              
              
              29,993
              0
              0
            
            
              Out of this was paid sundry Fees and Customary Gratuities at the Exchequer,
              
              
            
            
              viz To the Tellers
              £73:
              19:
              8
              
              
              
            
            
              To the Auditor
              35.
              0:
              0
              
              
              
            
            
              To Do Extra, a Gratuity
              5:
              5:
              0
              
              
              
            
            
              


To Mr. Wilford, Sign Man. and Gratuity
}


              2.
              12:
              6
              
              
              
            
            
              To Mr. Lucas
              15.
              19.
              6
              
              
              
            
            
              To Mr. Willis
              —:
              10:
              6
              133:
              7:
              2
            
            
              
              
              
              
              29,859.
              12.
              10
            
            
              Of which the Share of Pensylvania is of Lower Counties
              £26,782.
              14.
              10
              
              
              
            
            
              3,076.
              18.
              0
              29,859.
              12.
              10
            
          
          The above Share of Pensylvania after deducting the Commissions allow’d me by the Act, is lodg’d in the Bank. When the Trustees draw for it, the Drafts must be upon me; for the Bank, as I wrote you before, will have no Account with them.
        